UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): ¨ Form 10-K ¨ Form 20-F ¨ Form 11-K x Form 10-Q ¨ Form N-SAR ¨ Form N-CSR For Period Ended: September 30, 2012 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Not Applicable Part I - REGISTRANT INFORMATION Full Name of Registrant China Executive Education Corp. Former Name if Applicable N/A Address of Principal Executive Office (Street and Number): c/o Hangzhou MYL Business Administration Consulting Co. Ltd., Room 307, Hualong Business Building, 110Moganshan Road City, State and Zip Code: Hangzhou, China, 310005 Part II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) ¨(a)The reasons described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense; x(b)The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form 11-K, FormN-SAR or FormN-CSR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and ¨(c)The accountant's statement or other exhibit required by Rule12b-25(c) has been attached if applicable. Part III - NARRATIVE Because of delays in coordinating reports, the Registrant's Report on Form 10-Q for the fiscal period ended September 30, 2012 could not be timely filed without unreasonable effort or expense. The Registrant anticipates that it will file its Form 10-Q within the five-day grace period provided by Exchange Act Rule 12b-25. Part IV - OTHER INFORMATION Name and telephone number of person to contact in regard to this notification: Xiaoping Wu, Company Secretary (Name) (Area Code) 571-8880-8109 (Telephone Number) Have all other periodic reports required under section13 or 15(d) of the Securities Exchange Act of 1934 or section30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). x Yeso No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? o YesxNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the changes cannot be made. China Executive Education Corp. (Name of Registrant as specified in its charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 14, 2012 By: /s/ Xiaoping Wu Name: Xiaoping Wu Title: Company Secretary
